Case 2:18-cr-00121-PSG Document 281-2 Filed 12/02/19 Page 1 of 3 Page ID #:1809




                          EXHIBIT B
Case
 Case2:18-cr-00121-PSG
      2:18-cr-00121-SJO Document
                         Document281-2
                                  254 Filed
                                       Filed11/19/19
                                             12/02/19 Page
                                                       Page12ofof23 Page
                                                                     PageIDID#:1685
                                                                              #:1810



     EDWARD M. ROBINSON (CA Bar 126244)
1    Rachael A. Robinson (CA Bar 313991)
     Lisa Houlé (CA Bar 207303)
2          21515 Hawthorne Blvd , Suite 730
           Torrance, CA 90503
3          Office: (310) 316-9333
           Facsimile: (310) 316-6442
4          eroblaw@gmail.com
5    Attorneys for Defendant
     Edward Yasushiro Arao
6
7
8                             UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                   Case No. 18-CR-00121-SJO-2
13               Plaintiff,
14                                               PROPOSED JURY INSTRUCTION
           v.
                                                 RE LIMITED USE OF EVIDENCE
15   EDWARD YASUSHIRO ARAO, et al.,
16               Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
Case
 Case2:18-cr-00121-PSG
      2:18-cr-00121-SJO Document
                         Document281-2
                                  254 Filed
                                       Filed11/19/19
                                             12/02/19 Page
                                                       Page23ofof23 Page
                                                                     PageIDID#:1686
                                                                              #:1811




1              DEFENDANT ARAO’S PROPOSED JURY INSTRUCTION
2          You have heard testimony from witnesses Raul Cervantes Corona, Adalberto
3    Pelayo and Tolliver Hart and seen exhibits related to this testimony. As I have
4    instructed you throughout trial, this evidence is admitted only for a limited purpose.
5    Defendant FERNANDEZ is charged with making false statements in a federal firearm
6    licensee’s record (“straw purchases”) in violation of 18 U.S.C. § 924(a)(1)(A) and
7    disposing of a firearm to a prohibited person in violation of 18 U.S.C. § 922(d)(1). You
8    have heard evidence regarding his and others’ conduct concerning these allegations.
9          Defendant ARAO is not charged with these two crimes. He is only charged with
10   conspiracy to deal in and the unlawful dealing in firearms without a license in violation
11   of 18 U.S.C. § 371 and 922(a)(1)(A). To the extent that you heard any evidence or saw
12   any exhibits regarding defendant ARAO during these witnesses’ testimony, you are
13   only to consider it for the limited purpose of the two crimes charged against defendant
14   ARAO, and not for any other purpose.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
